Citation Nr: 0948044	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  05-16 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1990 to October 
1997. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from June and December 2004 rating 
decisions issued by the RO.  The Board remanded the issues on 
appeal for further development of the record in September 
2007.

In the November 2009 post remand brief, the Veteran's 
representative initiated a claim for entitlement to a 
compensable rating for the Raynaud's syndrome.  As this claim 
has been neither procedurally prepared nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence 
necessary to substantiate his claims and the VA has made 
reasonable efforts to develop such evidence.

2.  The Veteran did not manifest findings referable to carpal 
tunnel syndrome while on active duty.

3.  Bilateral carpal tunnel syndrome did not have its onset 
in service and is not otherwise shown to be due to an event 
or incident of the Veteran's period of active service.

4.  The currently demonstrated headaches are shown as likely 
as not to have onset during the Veteran's period of active 
military service.




CONCLUSIONS OF LAW

1.  Bilateral carpal tunnel syndrome is not due to disease or 
injury that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

2.  With resolution of reasonable doubt in the Veteran's 
favor, headaches were incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in July 2004, September 2004 and October 2007.  
Those letters notified the Veteran of VA's responsibilities 
in obtaining information to assist the Veteran in completing 
his claims and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the October 2007 letter.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).    

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

Raynaud's disease is "a vascular disorder marked by recurrent 
spasm of the capillaries and esp[ecially] those of the 
fingers and toes upon exposure to cold, characterized by 
pallor, cyanosis and redness in succession, usu[ally] 
accompanied by pain, and in severe cases progressing to local 
gangrene." Webster's at 604. Watson v. Brown, 4 Vet. App. 309 
(1993).

Carpal tunnel syndrome is "a complex of symptoms resulting 
from compression of the median nerve in the carpal tunnel, 
with pain and burning or tingling paresthesias in the fingers 
and hand, sometimes extending to the elbow." Dorland's at 
1632.)  Wilson v. Brown, 7 Vet. App. 542 (1995).

Factual Background and Analysis

Carpal tunnel syndrome

The Veteran asserts that he has current carpal tunnel 
syndrome that onset during his period of service.  
The Veteran's service treatment records contain no complaints 
of, treatment for or findings referable to carpal tunnel 
syndrome.  Service treatment records document treatment for 
symptoms associated with Raynaud's syndrome, including cold 
sensitivity, numbness and pain in the hands.  During a 
December 1996 rheumatology clinic evaluation, neurological 
findings were normal.  The May 1997 separation physical 
examination report noted normal neurological findings of the 
upper extremities, and in the associated report of medical 
history, he reported no problems with the upper extremities.  

An August 1999 VA examination documents the Veteran's 
complaints associated with his hands.  He reported that he 
was in Korea in 1991 when he first experienced such symptoms 
as pain, numbness, grayish blue discoloration of the tips of 
his fingers, proximal from the proximal interphalangeal 
joints in both hands.  He continued to have these symptoms in 
the winter but the problem dissipated in the summer.  
Reportedly, testing confirmed Raynaud's syndrome.  There was 
no thickness or tightness of the skin of the hands.  Pulses 
were strong in all extremities.  The skin was smooth and 
there were no bruits over the great vessels or evidence of 
varicosities.

The diagnosis was scleroderma syndrome and the Veteran was 
advised to always wear gloves and/or accessory heating if at 
all possible if he worked in a cold environment.  Otherwise 
he was relatively asymptomatic.  Strength and range of motion 
of the hands was completely normal.  The examiner noted that 
scleroderma syndrome manifested as numbness in the fingers 
and a gray-bluish cyanotic discoloration which occurred 
within a few minutes of cold exposure.  When returned to 
warmth, fingers appeared initially pale and then normal color 
returns with a moderate to severe discomfort of a burning 
sensation in the fingers for approximately 30 minutes until 
circulation is restored.  He was asymptomatic after that but 
sweated profusely after symptoms had abated.

A January 2003 VA treatment record reported that the Veteran 
has symptoms which seemed to be consistent with atypical 
carpal tunnel syndrome.  He had some numbness and tingling 
but involved all of the digits.  He had some difficulty 
gripping but denied any other associated systemic symptom.  
Neurological examination was non-focal.  The diagnosis was 
Raynaud's disease.

In February 2003, the Veteran received private treatment for 
left wrist pain and swelling.  He reported that he was doing 
triceps work with weights when his left wrist in the ulnar 
area behind the thumb began to bother him.  Objectively, 
there was swelling over the ulnar area of the wrist.  He had 
equal bilateral grips and good range of motion of the hands 
and fingers.  He did show signs of bilateral carpal tunnel 
syndrome with a positive Phalen's.  He did have bilateral 
wrist splints for this problem.

During a March 2004 VA examination, the Veteran complained of 
pain in both hands since his service in Korea in 1990.  He 
reported that he performed guard duty in cold weather and his 
hands hurt, looked pale and burned.  Reportedly at the time 
the doctor diagnosed "a touch of frostbite."  The doctor 
advised him to wear warmer gloves.  There was no damage to 
his hands or fingernails.  Specifically, there were no ulcers 
or any breakdown of the skin.

He complained that his hands would swell up in the sun or if 
he got too hot.  His hands also hurt if he was cold.  At 
night, his hands felt like they were asleep.  Reportedly he 
was diagnosed with carpal tunnel syndrome in 2003.  He was 
prescribed wrist splints and surgery was ruled out.  The 
examiner noted he did not have classic symptoms of Raynaud's 
syndrome.  Specifically, he did not have attacks of Raynaud's 
symptoms followed by normal hands.  Rather, his hands hurt 
constantly.  He drove a forklift at night and planned to go 
back to school to study physical therapy.  His main problem 
was trouble with lifting and radiating pain into the elbow.  
He could not play with his children because his hands and 
forearms bothered him.

Objectively his hands and joints were normal and he had good 
pulses in his hands.  He had bilateral Tinel's sign which was 
indicative of bilateral carpal tunnel syndrome.  He also had 
discomfort over the tendons in his wrists indicative of mild 
tendinitis.

The examiner concluded symptoms of Raynaud's syndrome were 
not present.  It was less likely that the Veteran's symptoms 
were related to his cold exposure during service.  Rather, 
his symptoms were more likely than not due to bilateral 
carpal tunnel syndrome and the physical findings of the 
examination supported the diagnosis of carpal tunnel 
syndrome.

In a November 2004 VA examination, the Veteran complained of 
occasional numbness and pain in his hands and wrists.  The 
examiner noted the previous diagnosis of Raynaud's syndrome.  
He worked (as a letter carrier) at night and reported the 
pain was worse at night.  He had carpal tunnel splints which 
he had been wearing at night.  Nerve conduction studies of 
the bilateral upper extremities of the median and ulnar 
nerves resulted in the diagnosis of bilateral carpal tunnel 
syndrome of mild severity, with the right more affected than 
the left.  Also diagnosed was mild right cubital tunnel 
syndrome.  He was advised to continue wearing his carpal 
tunnel splints at night and to avoid compression of his right 
elbow.

In a September 2005 VA examination, the Veteran complained 
that his fingertips were constantly cold, even in warm 
weather.  Reportedly, he had severe swelling of his hands.  
In the winter his hands shrink and stiffen and his 
extremities turned gray, causing decreased circulation and 
numbness of the hands.  Attempts to warm his hands felt like 
"needles sticking in my hands."  Usually he wore gloves and 
avoided the cold.  He was a mail carrier and his condition 
affected his ability to deliver mail in cold weather.  Gore-
tex gloves provided some warmth but only for about an hour.  
Additionally, he wore wrists braces for his carpal tunnel 
syndrome.  He complained of a decreased range of motion in 
his hands with decreased grip strength.  Following the 
examination, the diagnoses, in pertinent part, were mild 
carpal tunnel syndrome of the wrist bilateral, right greater 
than left; mild right cubital tunnel syndrome.  Raynaud's 
syndrome was not demonstrated.  It was opined that the 
demonstrated symptoms were at least as likely as not caused 
by or a result of carpal tunnel syndrome and not evidence of 
Raynaud's syndrome.

December 2008 private treatment records showed some severe 
ulnar neuropathy at Guyon's Canal (per EMG/nerve conduction 
studies).  There was no evidence of ulnar nerve entrapment at 
the elbow or carpal tunnel syndrome.  Examination revealed a 
Tinel at the ulnar nerve at the wrist.  There was numbness 
primarily in the ring and little fingers and the Veteran did 
have some weakness with finger abduction.  The diagnosis was 
severe ulnar nerve entrapment at the wrist.

In an August 2009 VA examination, the Veteran complained of 
sharp pain in the wrists and forearms.  His fourth and fifth 
fingers (right hand) and third, fourth and fifth fingers 
(left hand) went numb depending upon the way he slept.  He 
had been wearing splints for the last three years.  
Reportedly he had decreased range of motion of the wrist.  He 
was previously told that he may have carpal tunnel syndrome.  
He had a history of Raynaud phenomenon.  He was a mail 
carrier and had not lost any work days in the past year.  
Following the examination, the physician stated that that 
clinical examination did not show evidence of any current 
carpal tunnel syndrome.  However, symptoms and signs were 
consistent with ulnar nerve pathology.  Raynaud's syndrome in 
service was documented; however carpal tunnel syndrome and 
ulnar neuropathy was not.

The Veteran carries both a diagnosis of Raynaud's disease, 
which is recognized by the Court as a vascular disease (see 
Watson v. Brown, 4 Vet. App. 309 (1993), and carpal tunnel 
syndrome, recognized by the Court as a compression of the 
median nerve (see Wilson v. Brown, 7 Vet. App. 542 (1995).  
He is service connected for Raynaud's disease.  There is an 
abundance of evidence to confirm carpel tunnel syndrome; 
however, what is lacking is evidence establishing its onset 
in service, or, within one year following separation from 
service.  Given a review of the record, the Board finds that 
service connection for bilateral carpal tunnel syndrome is 
not warranted in this case.  Further, the Board notes that in 
the September 2009 VA examination, the objective medical 
evidence showed no evidence of current carpal tunnel 
syndrome.  Without evidence of a current disability, service 
connection cannot be awarded.

The Board is aware that certain records in the claims file 
indicate that the Veteran had a history of carpal tunnel 
syndrome.  However, none of these records concluded there was 
an etiological relationship between the carpal tunnel 
syndrome and his period of service.  To that end, the service 
treatment records were devoid of findings of carpal tunnel 
syndrome during his period of service.  Without a 
relationship or nexus between the disability and an injury or 
disease during service, service connection cannot be 
justified.  

The only other evidence of record supporting the Veteran's 
claim is various lay assertions submitted by him.  While 
these lay assertions are certainly competent evidence 
concerning continuity of symptoms capable of lay observation, 
the Veteran has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion as to medical causation.  In this 
case, the Veteran lacks the medical expertise regarding 
carpal tunnel syndrome such as knowledge of neurological and 
orthopedic pathology associated with carpal tunnel syndrome; 
thus, any such lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-95 (1992).   

A basis for awarding service connection for carpal tunnel 
syndrome has not been established.  The Board acknowledges 
that VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, this appeal is denied.

Headaches

The Veteran asserts that he has current headaches that onset 
during his period of service.  During service, he received 
treatment on several occasions for complaints of headaches.  
In a March 1991 service treatment record he reported that he 
had experienced headaches.  He also complained of sinus 
problems around the head and eyes.  The assessment was 
sinusitis, and antibiotics were prescribed.  He was treated 
for sinusitis again in April 1991.  In a November 1991 
record, he complained that he had been experiencing 
headaches.  Pharyngitis was diagnosed.  In April 1995, he 
complained of headaches, and was treated for sinusitis.  In a 
February 1997 record he complained of headaches ongoing for 
one week that began in his temple and radiated to the center 
of his forehead between the eyebrows.  In the May 1997 report 
of medical history, he complained that bright lights caused 
his headaches.  Also documented in the service treatment 
records was treatment for keratoconus, for which the Veteran 
is service connected.  

A March 2004 VA examination reported, in pertinent part, that 
the Veteran took ibuprofen for constant headaches.  In May 
2005, a private physician noted his history of keratoconus 
and opined that his headaches were related to his 
keratoconus.  His headaches intensified with light exposure 
and contacts wear; he had daily headaches.

In a September 2005 VA examination, the Veteran complained of 
constant headaches, worse in the sunlight.  As a result, he 
always wore "shades" b.  He was on Flonase and Optivar for 
sinus problems and had a constant buildup of white matter in 
his eyes.  The examiner commented that it was rare, if ever, 
that keratoconus would cause headaches.  The keratoconus was 
well documented; however, notably, he also had a lot of sinus 
problems with pain behind the eye which was indicative of a 
sinus problem.  He could have a lot of eye pain which could 
be productive of headaches; however, the eye pain developed 
from the sinus problems and not the eye condition.  The 
opinion was the alleged headaches were not caused by or a 
result of the keratoconus.  The etiology of the headaches 
appeared to be emanating from the sinuses, not the eyes.

In an August 2009 VA examination report, the Veteran 
complained of pain of the left temple behind the left eye in 
the maxillary sinus area.  He had keratoconus and had these 
types of headaches approximately two to three times per week.  
He woke up with a dull aching pain that intensified as the 
day progressed.  Sometimes the pain was sharp, other times 
dull and throbbing.  With light exposure he had sharp pain.  
He had these headaches for several years, usually associated 
with a need to change his glasses.  He also had a history of 
sinus infections and throat cancer (and surgery).  The 
headaches usually lasted two to three hours at a time.  He 
took Motrin or Lortab for relief.  The pain level was usually 
"6-8/10."  He noticed white spots with his headaches.  He 
also got light headaches, ones triggered or exacerbated by 
light.  A CT scan showed mucosal thickening in the frontal 
sinus, sphenoid sinus and hypertrophy of nasal mucosa 
suggestive of chronic pansinusitis.  There was no evidence of 
injury or hemorrhage.  Following the examination, the 
diagnosis was chronic headaches, probably due to multiple 
etiologies.  The examiner noted the evidence of record 
conflicted with regard to whether keratoconus was causing the 
headaches (one record said yes, another said no) and 
determined that he could not resolve the issue.  However, it 
was noted that the Veteran had chronic rhinitis with 
prominent turbinates and CT head scan showing pansinusitis.  
It was noted that he had seasonal allergies and was treated 
for sinusitis in service.  It was opined that these 
conditions likely contribute to his headaches.

Given its review of the record, the Board finds the evidence 
to be in relative equipoise in showing that the Veteran's 
headaches as likely as not onset during his period of active 
service.  In this regard, while the evidence is in conflict 
on whether the headaches were caused by or related to the 
keratoconus, in the August 2009 VA examination report, the 
examiner noted the Veteran's history and treatment for 
seasonal allergies and sinusitis in service and found these 
conditions, that persisted, likely were contributing to the 
headaches.  The examiner is certainly competent to offer an 
opinion regarding medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-95 (1992).

Thus, the Board finds that the evidence is essentially in 
equipoise.  In such cases, reasonable doubt is resolved in 
the appellant's favor, warranting allowance of service 
connection in this regard.

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for carpal tunnel syndrome is denied.

Service connection for headaches is granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


